Matter of Khawari v Khawari (2022 NY Slip Op 06416)





Matter of Khawari v Khawari


2022 NY Slip Op 06416


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

CAF 21-00783.

[*1]IN THE MATTER OF ZAHRA KHAWARI, PETITIONER-RESPONDENT, 
vHAIDAR KHAWARI, RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER Order unanimously affirmed. Counsel's motion to be relieved of assignment granted. (Appeal from order of Family Court, Erie County, Mary Giallanza Carney, J. - Custody). (Filed Nov. 10, 2022.)